MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                  FILED
this Memorandum Decision shall not be                              Aug 02 2019, 6:02 am
regarded as precedent or cited before any
                                                                        CLERK
court except for the purpose of establishing                        Indiana Supreme Court
                                                                       Court of Appeals
the defense of res judicata, collateral                                  and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Timothy P. Broden                                        Curtis T. Hill, Jr.
Lafayette, Indiana                                       Attorney General of Indiana
                                                         Megan M. Smith
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Anthony W. Leavell,                                      August 2, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-397
        v.                                               Appeal from the Tippecanoe
                                                         Superior Court
State of Indiana,                                        The Honorable Steven P. Meyer,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         79D02-1804-F4-14



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-397 | August 2, 2019               Page 1 of 7
[1]   Anthony Leavell appeals the twelve-year sentence imposed by the trial court

      after he pleaded guilty to Level 5 Felony Possession of Child Pornography,

      Level 5 Felony Conspiracy to Commit Child Exploitation, and Class A

      Misdemeanor Cruelty to an Animal, arguing that the sentence is inappropriate

      in light of the nature of the offenses and his character. Finding the sentence not

      inappropriate, we affirm.


                                                    Facts
[2]   On March 26, 2018, Lafayette Police Department Officer Jacob Daubenmier

      was dispatched to Leavell’s home after receiving complaints of a possible dead

      animal. A man later identified as Leavell opened the door, introduced himself,

      and allowed Officer Daubenmier inside. At the time, Leavell was living with his

      then-wife Danielle Godsey (formerly Leavell) and their eleven-year-old

      daughter. Officer Daubenmier immediately noticed dozens of rabbits roaming

      around the house. The rabbits appeared injured, infected, and in poor

      condition. Leavell blamed Godsey for the animals’ mistreatment. Officer

      Daubenmier contacted Animal Control and Child Protective Services (CPS).


[3]   After representatives from both agencies arrived, Leavell and Godsey consented

      to a search of their home to inspect the living conditions. During the inspection,

      Officer Daubenmier discovered a hidden camera in the bathroom that was

      connected to a television, a VCR, and a recorder located in the attic. He also

      discovered multiple VHS tapes containing images and recordings of Leavell and

      Godsey’s daughter using the bathroom. CPS agents found cameras hidden in

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-397 | August 2, 2019   Page 2 of 7
      other parts of the home. Subsequent searches of a cell phone and a computer

      revealed dozens of images of unknown boys and girls between the ages of six

      and fourteen exposing their breasts and genitalia and engaging in sexual acts.

      Some images showed children even as young as infants, and many had physical

      and mental disabilities. When questioned, Godsey said that she was aware of

      the cameras.


[4]   On April 4, 2018, Leavell was arrested, and the State charged him with Level 4

      felony attempted child exploitation (Count I); Level 5 felony possession of child

      pornography (Count II); Level 6 felony possession of child pornography (Count

      III); Level 6 felony voyeurism (Count IV); Level 6 felony neglect of a dependent

      (Count V); and Class A misdemeanor cruelty to an animal (Count VI).


[5]   Later, on April 12, 2018, Leavell contacted Detective Bragg McDole and

      claimed that Godsey had been working as an in-home health care provider to

      children with severe physical and mental disabilities, that she had been sexually

      assaulting these young children, and that she had frequently shared

      pornographic pictures of these children with him via email. With this

      information, officers searched Godsey’s email account and found a plethora of

      lewd and obscene pictures of two minor girls that Godsey had been sending to

      Leavell. Officers also found a text message sent by Leavell to Godsey that said

      “[Godsey] might want to take some good pictures of [minor girl].” Appellant’s

      App. Vol. II p. 134. Records show that the pictures had been sent between

      Godsey and Leavell between 2011 and 2015.



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-397 | August 2, 2019   Page 3 of 7
[6]   The State later charged Leavell with Class C felony conspiracy to commit child

      exploitation (Count VII); Level 5 felony conspiracy to commit child

      exploitation (Count VIII); Class C felony child exploitation (Count IX); Level 5

      felony child exploitation (Count X); and two counts of Level 5 felony

      possession of child pornography (Counts XI and XII).


[7]   On December 4, 2018, Leavell entered into a guilty plea agreement, pursuant to

      which he agreed to plead guilty to Counts II, VI, VIII, XI, and XII in exchange

      for dismissal of the other charges. At Leavell’s January 29, 2019, sentencing

      hearing, the trial court stated the following:


              The Court finds as aggravating factors: the seriousness of the
              offense; the facts and circumstances of the offense (including
              accumulating the pornography for an extended period of time and
              the defendant encouraging his Wife to take the photographs); the
              tender young age of the victims, the pattern of the defendant’s
              criminal behavior and the defendant’s overall conduct; defendant
              exploited his wife’s position of trust with the victims; [] severe
              physical and mental disabilities of the victims.

              The Court finds as mitigating factors: the defendant plead guilty
              and accepted responsibility (diminished by the benefit received
              from the plea agreement) which avoided a trial for the victims and
              their families; the defendant cooperated with law enforcement; the
              defendant has no prior criminal convictions; the defendant’s
              mental health issues.


      Appellant’s App. Vol. II p. 16. Shortly thereafter, the trial court sentenced

      Leavell to six years each for Counts VIII, XI, and XII to run concurrently with

      each other, and consecutive terms of five years for Count II and one year for

      Count VI, for an aggregate term of twelve years. The trial court ordered that


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-397 | August 2, 2019   Page 4 of 7
      Leavell serve ten years in the Department of Correction and two years on

      supervised probation. Leavell now appeals.


                              Discussion and Decision
[8]   Leavell argues that the sentence is inappropriate in light of the nature of the

      offenses and his character. Indiana Appellate Rule 7(B) states that a “Court

      may revise a sentence . . . if, after due consideration of the trial court’s decision,

      the Court finds that the sentence is inappropriate in light of the nature of the

      offense and the character of the offender.” The defendant bears the burden of

      persuading us that his sentence is inappropriate. Childress v. State, 848 N.E.2d

      1073, 1080 (Ind. 2006). In determining whether the sentence is inappropriate,

      we will consider numerous factors such as culpability of the defendant, the

      severity of the crime, the damage done to others, and a “myriad [of] other

      factors that come to light in a given case.” Cardwell v. State, 895 N.E.2d 1219,

      1224 (Ind. 2008). It is our job to leaven the outliers, not to achieve a perceived

      “correct” sentencing result. Id. at 1225.


[9]   The maximum sentence for a Level 5 felony possession of child pornography

      conviction is six years, and the minimum sentence is one year. Ind. Code § 35-

      50-2-6(b). The advisory sentence is three years. Id. The sentencing range is the

      same for a Level 5 felony conspiracy to commit child exploitation conviction.

      Id. For a Class A misdemeanor cruelty to an animal conviction, the defendant

      “shall be imprisoned for a fixed term of not more than one (1) year; in addition,

      he may be fined not more than five thousand dollars ($5,000).” I.C. § 35-50-3-2.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-397 | August 2, 2019   Page 5 of 7
       Here, the trial court imposed at or near the maximum sentence for all five

       crimes to which Leavell pleaded guilty, though it ordered three of the terms to

       run concurrently, resulting in an aggregate term of twelve years.


[10]   First, as to the nature of the offenses, Leavell’s crimes are almost too grotesque

       for words. Leavell abused Godsey’s position as a trusted health care provider to

       children with severe disabilities by sexually exploiting an unknown number of

       minors, including their daughter. The age of these children range from infancy

       to teenage years, demonstrating that Leavell did not discriminate when it came

       to his victims. Most of these minors, in fact, suffer from debilitating disabilities,

       and this coordinated wrongdoing by Leavell and Godsey resulted in ongoing

       sexual assault that has no doubt gravely traumatized these children.


[11]   Moreover, these crimes of depravity and iniquity went on for years, completely

       undermining Leavell’s claims that this was an isolated criminal incident and

       that Godsey was the primary orchestrator and he the innocent bystander. To

       compound the injury, Leavell abused dozens of rabbits and let their residence

       fall into a state of squalor. In sum, Leavell perpetuated incessant and

       unmitigated sexual and physical abuse of both innocent minors and hordes of

       animals. Therefore, we find that the nature of Leavell’s offenses does not render

       his sentence inappropriate.


[12]   Next, as to his character, Leavell focuses heavily on the fact that he pleaded

       guilty and that he suffers from mental illness. First, it should be noted that “[a]

       guilty plea is not automatically a significant mitigating factor.” Sensback v. State,


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-397 | August 2, 2019   Page 6 of 7
       720 N.E.2d 1160, 1165 (Ind. 1999). So, even though he pleaded guilty, there is

       no real evidence that Leavell did so as a sign of remorse. In fact, the trial court

       noted that Leavell’s willingness to plead guilty was outweighed by the benefits

       he received from the plea agreement. Appellant’s App. Vol. II p. 16. After all,

       Leavell could have been charged and possibly convicted of twelve separate

       offenses if he had not pleaded guilty.


[13]   With regards to Leavell’s claims of mental illness, Leavell was diagnosed with

       various ailments affecting his mental health such as depression and gender

       dysphoria. However, suffering from mental illness does not excuse years of

       sexual and animal abuse, and any argument to the contrary is without merit.

       Furthermore, Leavell suspiciously informed the police about Godsey’s position

       as an in-home health care provider to children with disabilities and that there

       were more pornographic images in her email account. It is possible that Leavell

       was trying to shift the blame to Godsey, like he had done when questioned

       about the rampant animal abuse. All of this leads us to conclude that Leavell

       has little regret for the damage he has inflicted. Therefore, we find that Leavell’s

       character does not render his sentence inappropriate.


[14]   In sum, we will not revise Leavell’s sentence pursuant to Indiana Appellate

       Rule 7(B).


[15]   The judgment of the trial court is affirmed.


       Kirsch, J., and Crone, J., concur.


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-397 | August 2, 2019   Page 7 of 7